Case 1:19-cv-04087-MKB-RML Document 11 Filed 07/23/19 Page 1 of 2 PagelD #: 180
Case 1:19-cv-04087-MKB-RML Document 5 Filed 07/16/19 Page 12 of 12 PagelD #: 170

AO 440 (Rev. 06/12} Summous in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

Community Housing Improvement Program, Rent
Stabilization Association of N.Y.C., Inc., et al.,

Plaintif{is)
Vv

Civil Action No, 19cv4087
City of New York, Rent Guidelines Board, et al.

Deena tfs)

Sime ee ee ee ee ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant s name and address) RuthAnhe Visnauskas (in her official capacity as Commissioner of New York State
Homes and Community Renewal, Division of Housing and Community Renewal)
25 Beaver Street, 5th Floor
New York, New York 10004

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you reccived it) — or 60 days if you
are the United States or a United States agency, or an officer or employce of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Reginald R. Goeke

Mayer Brown LLP
1999 K Street N.W.
Washington, D.C, 20006

[f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

/s/Priscilla Bowens

7/16/2019
OO Signature of Clerk or Deputy Clerk

Date:

 

 

 

 
 

Case 1:19-cv-04087-MKB-RML Document 11 Filed 07/23/19 Page 2 of 2 PagelD #: 181

United States District Court
Eastern District of New York

 

Community Housing Improvement Program, Rent AFFIDAVIT OF SERVICE
Stabilization Association of N.Y.C., Inc., et al.
Plaintiff File/Index No.: 19¢v4087
vs Issued On:
Alt File/Index No.:
City of New York, Rent Guidelines Board, et al. Calendar No.:
Defendant

 

SERVICE UPON: RuthAnne Visnauskas (in her official capacity as Commissioner of New York State Homes and Comm
STATE OF New York, COUNTY OF New York: ss

Harlin Parker being duly sworn, deposes and says: I am not a party to the within action, am over the age of 18
years and reside in the State of New York.

On 7/19/2019 at 1:00 PM at 25 Beaver Street, 5th floor, New York, NY 10004, I effected service of process of
the following documents: Summons In A Civil Action; Complaint; Judge Margo K, Brodie Individual
Practices and Rules; upon RuthAnne Visnauskas (in her official capacity as Commissioner of New York State
Homes and Community Renewal, Division of Housing and Community Renewal), a/the Defendant in this
matter/proceeding:

By delivering a true copy of said documents to: Maggie Perez, who is a/the Authorized Clerk of the of/for
RuthAnne Visnauskas (in her official capacity as Commissioner of New York State Homes and Community
Renewal, Division of Housing and Community Renewal).

| describe the recipient at the time of service as follows: Gender: Female Race/Skin: Hispanic Age: 45 Height: 5 5
Weight: 150 Hair: brown

   
   

 

Subscribed and swom before me on O 7 Jrafi q
Harlin P 93198 =

bb Prey uPA Hesin peters) Investigation

 

Notary Public: 233 Broadway, Suite 2065,
Notary #: Qualified in County: New York, NY 10279
My Comm isp} GRAGNAMELLO (212) 227-9600
ic ~ State of Now York
Hoty eo 1ORADSTOIG
Qualified in New York Order #:T85399

My Commission Expires Ot NNT orvice by Delivery to an Agent which is a business

 

 
